DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 20215969.5, which has a filing date of December 21, 2020.

Examiner Note
In this office action, actual claim recitations are shown in italics surrounded by quotation marks to distinguish the claim recitations from comparisons to the prior art.
	
Claim Objections
Claims 1-14 are objected to because of the following informalities:
The instant claims are recited in a completely non-standard fashion that is inconsistent with USPTO practice.  The claims each begin with lengthy preambles comprising multiple components, followed by steps recited in a run-on manner.  Even when the limitations begin on new lines, they are not indented.  The claims are non-compliant with the following patent rule: “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,” 37C.F.R. § 1.75(i). 
In addition, there are several other inconsistencies in the claims, such as the use of parentheses to further detail a clime element, such as the following Claim 1 phrase “a spherical visual display (physical or virtual) surrounding the local user or multiple users, who can now interact (standing or seated) inside one common virtual space.”  However, the use of parentheses is claims is discouraged except for reference characters.  The following  guidelines from MPEP 608.01(m)should be followed:
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
There may be plural indentations to further segregate sub-combinations or related steps. In general, the printed patent copies will follow the format used but printing difficulties or expense may prevent the duplication of unduly complex claim formats.
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses, so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim.
Many of the difficulties encountered in the prosecution of patent applications after final rejection may be alleviated if each applicant includes, at the time of filing or no later than the first reply, claims varying from the broadest to which he or she believes he or she is entitled to the most detailed that he or she is willing to accept.
Claims should preferably be arranged in order of scope so that the first claim presented is the least restrictive. All dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable. Where separate species are claimed, the claims of like species should be grouped together where possible. Similarly, product and process claims should be separately grouped. Such arrangements are for the purpose of facilitating classification and examination.
The transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case. MPEP 2111.03
Appropriate correction is required.
Another website that provides a good summary of proper claims is provided at: patentdraftingcatalyst.com/format-of-claim-in-patent-application/.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claims 2, 10, and 14,
The claims all recite directly or indirectly the subject matter in parentheses that restricts the number of users in each location to “max. 2 users in each location”  and also state that the users may be “standing or seated.”  However, there is no system component that provides the ability to restrict the number of users or to determine their body positions, thereby making the restrictions meaningless with respect to the disclosed invention. 
Regarding Claims 3-9 and 11-13,
Because the claims depend from rejected base claims, they are also rejected.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-14,
All of the claims have numbers embedded in parentheses following claimed elements, and it is not clear what the numbers mean. They should be removed to provide claim clarity.
Regarding Claim 1,
The claim is indicated as a method claim, but it is recited as a narrative paragraph, not as a standard method claim. In fact, the claim appears to be a combination of a system and a method claim, since much of the claim recites hardware and software elements.  In fact, the only aspects that resemble a method are “the local user or multiple users, who can now interact (standing or seated) ” and “with multiple other remote users, who are using the same software and hardware setup.”  But neither of these elements of the claim are properly recited as method steps.  With respect to the material in parentheses, which is incorrectly recited, it is not clear how the body positioning of the users as “standing or seated” has anything to do with the invention, and if it does there is no explanation of how it affects the operation.
In addition, it is not clear what is meant by “one common virtual space” and “one common virtual space - which is generated by virtually interconnecting the spaces,” because the creation of the virtual space has not been previously defined in the claim.
Finally, it is not clear what is meant by “remote users, who are using the same software and hardware setup.”  The question which may arise in the mind of the person of ordinary skill in the art is what is meant by “the same,” especially because most of the elements of the claim have not been fully defined in this method claim.
Regarding Claim 2,
The claim recites “A conference room (1) for a spatial visual telecommunication and / or conducting virtual conferences for 2-8 users (max. 2 users in each location) seated in 2-4 different locations comprising: a video and sound capture device, a visual display device …”  There are several issues that make this claim indefinite. 
The claiming of a “conference room” implies that the room itself, generally an entity is being claimed, rather than a conferencing or a telecommunication system.  But clearly a room is simply an enclosure in a building, which cannot itself be patented. 
The use of “and/or” is confusing, since “and” is a conjunctive term, meaning that both terms are being included, and “or” is disjunctive, meaning that only one of the alternatives is possible.  
The claim first specifies that “2-8 users” and then claims a maximum, in parentheses as “(max. 2 users in each location) seated in 2-4 different locations.”  Not only are the parentheses inappropriate, but the question would arise as to how there can be up to four locations when only one conference room is asserted.  If there are up to four conference rooms with domes as shown in Figure 6, that should be claimed specifically, rather than confusingly claiming “users …seated in 2-4 different locations.”  It is also unclear how additional users beyond two at a location or eight total would be prevented from using the system, and why some of the domes shown in Figure 6 appear to have more than two people.
The claim then goes on to recite “A conference room (1) … comprising a video and sound capture device, a visual display device, an audio system, a user interface, a local server. ”  But it is unclear whether each claimed “location” contains the listed equipment or only the “conference room (1).”
The physical description of the conference room is claimed as “the conference room (1) comprises a dome (2) and optionally a base (3), wherein the dome (2) is placed on the base (or hung from the ceiling or walls) (3) and oriented at an inclined angle.” It is unclear what is meant by the “base” or how many degrees the “angle” is “inclined.”  The invention is claimed in a very confusing manner, particularly since the claim is directed to the room itself, rather than the system contained in the room. 
The use of the terminology “characterized in that” is non-standard and confusing, particularly since it follows “a local server (11)” in a manner that implies that the local server is about to be described.  A more common terminology used in claiming is the term “wherein …”
The final limitation recites “the local server (11) is configured to process, store, and transmit data, wherein the local server (11) is in data communication with the capture device, the display device, the audio system, the user interface, and/or a remote server.”  The use of “and/or” in this context is confusing, since the whole purpose of the invention appears to be that a “local server” in a conference room enables communication with another conference room containing a “remote server.”  If this is the case, “and” would be a more appropriate conjunctive phrase.
Regarding Claims 10 and 14,
Claim 10 recites “A system for a spatial visual telecommunication and / or conducting virtual conferences comprising two or more of conference rooms (1) according to claim 2 and a remote server.”  Claim 14 recites “A method for a spatial visual telecommunication and / or conducting virtual conferences comprising the following steps: capture video and audio data by a capture device and/or audio system in at least two conference rooms (1) according to claim 2.”  The seemingly independent claims are confusing for their recitation of  “conference rooms (1) according to claim 2.”  First, the claims refer back to Claim 2, as though they depend from rejected Claim 2.  If they are independent claims, they must recite all the elements specifically rather than referring back to another claim.  Second, with respect to Claim 10, a computer system cannot reasonably be defined as comprising rooms.  Finally, the same comments from Claim 2 regarding the use of “and/or” are also applicable for both claims.
Regarding Claim 3,
The claim recites “a projection screen (7) and a support frame, preferably aluminum frame (9) wherein an inner surface of the dome (2) functions as the projection screen (7) wherein the dome (2) has a diameter of ca. 2.5 m and is installed with an angle of ca. 30 degrees.”  The term “preferably aluminum frame” is indefinite because it is not clear whether or not the frame must be aluminum.  It is also not clear what is meant by “ca. 2.5 m” and “ca. 30 degrees,” since the term “ca.” which the specification states is an abbreviation for “circa” means approximately, and the term makes the measurements indefinite.
Regarding Claim 7,
The claim recites “the audio system comprises at least a microphone and speakers suitable for surround sound, preferably a 5.1 audio system.”  The term “preferably a 5.1 audio system” is indefinite because it is not clear whether or not the audio system must be “5.1.”
Regarding Claims 3-9 and 11-13,
Because the claims depend from rejected base claims, they are also rejected.  In addition, they also improperly use the terminology “characterized in that.”	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 2 in this application is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The Claim 2 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Those limitations which are interpreted and means-plus-function are as follows:
“the visual display device is configured to display a video and/or image signal on an inner surface of the dome (2)”
“the capture device is configured to generate a video and/or an image signal from the inside of the conference room (1)”
“the audio system is configured to capture an audio signal from the inside of the conference room (1) and/ or to output a surround sound audio signal within the conference room (1)”
The generic placeholders used as a substitute for “means” are as follows:
“the visual display device” is described in paragraph [0013] of the specification as comprising a “projector,” which constitutes structure.
“the capture device” is described in paragraph [0015] as a “camera”, which constitutes structure.
“the audio system”  is described in paragraph [0009] as being configured to process, store, and transmit data.
Therefore, since all the generic placeholders are defined in the specification as having structure, none of the placeholders are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-14 of the claimed invention is directed to non-statutory subject matter.  
The four categories of patent eligible subject matter are: process, machine, manufacture and composition of matter (MPEP § 2106).  All the claims either directly recite or are dependent on a claim which directly recites “local server” and “remote server.”  However, since the specification does not appear to define any hardware structure for either of the servers, they could be presumed to comprise software, rather than hardware.
Software can be a computer program per se that is not directed to one of the statutory categories (See Gottschalk v. Benson, 409 U.S. at 72).  Therefore, the claims are rejected as being directed to a non-statutory category, and are not currently patentable.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
 Claims 1-4, 6-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (WO 2022/098466 A1, hereinafter referred to as Dixon) in view of Bakshi (US 10,015,444 B1, hereinafter referred to as Bakshi).
Regarding Claim 1, 
Dixon teaches:
“A method for an immersive spatial visual telecommunication comprising … video capturing devices and a spherical visual display (physical or virtual) surrounding the local user or multiple users, who can now interact (standing or seated) inside one common virtual space - which is generated by virtually interconnecting the spaces within the spherical visual displays in different locations - with multiple other remote users, who are using the same software and hardware setup” (paragraphs [0004], [0005], [0008], [0087], [0078]).  [A dome-based structure is used to create an immersive display for a viewer within the structure, using use high resolution displays, in a virtual reality environment; one approach to achieving an immersive display may include using a set of display projectors (e.g., ten or more) each with a wide-angle lens and a set of mirrors (e.g., twenty or more) to project an image onto an interior surface of the structure ([0004]).  The invention uses a multitude of displays arranged together in a dome-like shape to achieve the immersive display environment ([0005]).  The invention includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface or a web browser through which a user can interact with an implementation of the subject matter described in this specification, or a combination of one or more such back end, middleware, or front end components; the system can be interconnected by any form or medium of digital data communication network, including a local area network ("LAN") and a wide area network ("WAN') ([0087]).  Systems and methods are not limited to any specific combination of hardware circuitry and software ([0078]).]  (NOTE: All elements of the claim are disclosed. The LAN supports the “local user or multiple users” and the WAN the “remote users.”)
Dixon does not teach:
“audio capturing device.”
Bakshi teaches:
“audio capturing device” (column 2, lines 64-66).  [The invention creates an audio-visual communication unit that provides its users with an immersive communication experience as if tl1ey are conversing across each other in the same room.]
Both Dixon and Bakshi teach systems that provide users with immersive communications capabilities, and those systems are comparable to that of the instant application, in which a plurality of participant reactions within communication sessions are analyzed.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dixon disclosure, the inclusion of audio communications, as taught by Bakshi.  Such inclusion would have increased the ability of the user to experience and enhanced immersive system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2 and 10, 
Dixon teaches:
“a video … capture device, a visual display device, …, a user interface, a local server (11) characterized in that the … room (1) comprises a dome (2) and optionally a base (3) ” (paragraph [0004]).  [A dome-based structure may be used to create an immersive display for a viewer within the structure, using use high resolution displays, in a virtual reality environment; one approach to achieving an immersive display may include using a set of display projectors (e.g., ten or more) each with a wide-angle lens and a set of mirrors (e.g., twenty or more) to project an image onto an interior surface of the structure.]
“wherein the dome (2) is placed on the base (or hung from the ceiling or walls) (3) and oriented at an inclined angle” (paragraph [0064]; fig. 3A, elements 300X, 300Y, 300Z).  [The curved display forms a concave dome surface within the interior of the immersive display structure; the concave surface defined by the curved display can have a radius ranging between 4 to 10 feet on the vertical axis 300Y, a radius between 4 to 10 feet on along the lateral axis 300X, and a radius between 4 to 10 feet on along the longitudinal axis 300Z.]  (NOTE: The concave dome surface is equivalent to the “dome,” the display structure to the “base,” and the disclosure of the various axes to “oriented at an inclined angle.”)
 “the visual display device is configured to display a video and/or image signal on an inner surface of the dome (2) ” (paragraph [0004]).  [A dome-based structure is used to create an immersive display for a viewer within the structure, using use high resolution displays, in a virtual reality environment; one approach to achieving an immersive display may include using a set of display projectors (e.g., ten or more) each with a wide-angle lens and a set of mirrors (e.g., twenty or more) to project an image onto an interior surface of the structure.]
“the capture device is configured to generate a video and/or an image signal from the inside of the … room (1)” 15HERT-0142US-23 83/20US (paragraphs [0017], ]0019]).  [The immersive display structure includes a plurality of display panels that extend parallel along the axis arranged radially about the axis to at least partially enclose a second level different from the level in the immersive display structure ([0017]).  The computing device is to provide a video input to each of the plurality of display panels ([0019]).]  (NOTE: The immersive display structure is equivalent to the “room” and video input to each of the plurality of display panels to “video and/or an image signal.”)
“the local server (11) is configured to process, store, and transmit data, wherein the local server (11) is in data communication with the capture device, the display device, the audio system, the user interface, and/or a remote server” (paragraph [0087]).  [The invention includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface or a web browser through which a user can interact with an implementation of the subject matter described in this specification, or a combination of one or more such back end, middleware, or front end components; the system can be interconnected by any form or medium of digital data communication network, including a local area network ("LAN") and a wide area network ("WAN').] (NOTE: The LAN supports the “local server” and the WAN the “remote server.”)
Dixon does not teach:
“A conference room (1) for a spatial visual telecommunication and / or conducting virtual conferences for 2-8 users (max. 2 users in each location) seated in 2-4 different locations” as recited in Claim 2 and “A system for a spatial visual telecommunication and / or conducting virtual conferences comprising two or more of conference rooms (1) according to claim 2 and a remote server” as recited in Claim 10
“sound capture device  … audio system.”
“the audio system is configured to capture an audio signal from the inside of the conference room (1) and/ or to output a surround sound audio signal within the conference room (1).”
Bakshi teaches:
“A conference room (1) for a spatial visual telecommunication and / or conducting virtual conferences for 2-8 users (max. 2 users in each location) seated in 2-4 different locations” as recited in Claim 2 and “A system for a spatial visual telecommunication and / or conducting virtual conferences comprising two or more of conference rooms (1) according to claim 2” as recited in Claim 10 (column 10, lines 3-23).  [The portals at locations A and B are immersive portals configured to provide encounters with others and are configured as interconnected amphitheaters providing shared experiences, including shared conference rooms, and applications requiring real-time, live, communications that feel like immersive experiences where all the attendees are in the same space.]  (NOTE: The Bakshi disclosure inherently provides for at least “2-8 users,” but the claimed restriction is rejected as failing to meet the enablement requirement under 35 U.S.C. 112(a), because no system feature in the instant specification provides support for how a maximum number of users “max. 2 users in each location” can be enforced. The disclosed portals and other components are equivalent to the “system” recited in Claim 10.)
“audio capturing device” (column 2, lines 64-66).  [The invention creates an audio-visual communication unit that provides its users with an immersive communication experience as if tl1ey are conversing across each other in the same room.]
“the audio system is configured to capture an audio signal from the inside of the conference room (1) and/ or to output a surround sound audio signal within the conference room (1)” (column 9, lines 24-44).  [The portal structure at locations A and B includes a transmitter/receiver and a capture audio unit at location A  that transmits audio of the user received at location B to allow sharing an immersive experience.]  (NOTE: The immersive experience is equivalent to “a surround sound audio signal.”)
Both Dixon and Bakshi teach systems that provide users with immersive communications capabilities, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dixon disclosure, the inclusion a virtual conference room environment and of audio communications, as taught by Bakshi.  Such inclusion would have increased the ability of the user to experience and enhanced immersive system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 14,
Dixon teaches:
“a video … capture device, a visual display device, …, a user interface, a local server (11) characterized in that the … room (1) comprises a dome (2) and optionally a base (3) ” (paragraph [0004]).  [A dome-based structure may be used to create an immersive display for a viewer within the structure, using use high resolution displays, in a virtual reality environment; one approach to achieving an immersive display may include using a set of display projectors (e.g., ten or more) each with a wide-angle lens and a set of mirrors (e.g., twenty or more) to project an image onto an interior surface of the structure.]
“wherein the dome (2) is placed on the base (or hung from the ceiling or walls) (3) and oriented at an inclined angle” (paragraph [0064]; fig. 3A, elements 300X, 300Y, 300Z).  [The curved display forms a concave dome surface within the interior of the immersive display structure; the concave surface defined by the curved display can have a radius ranging between 4 to 10 feet on the vertical axis 300Y, a radius between 4 to 10 feet on along the lateral axis 300X, and a radius between 4 to 10 feet on along the longitudinal axis 300Z.]  (NOTE: The concave dome surface is equivalent to the “dome,” the display structure to the “base,” and the disclosure of the various axes to “oriented at an inclined angle.”)
 “the visual display device is configured to display a video and/or image signal on an inner surface of the dome (2) ” (paragraph [0004]).  [A dome-based structure is used to create an immersive display for a viewer within the structure, using use high resolution displays, in a virtual reality environment; one approach to achieving an immersive display may include using a set of display projectors (e.g., ten or more) each with a wide-angle lens and a set of mirrors (e.g., twenty or more) to project an image onto an interior surface of the structure.]
“the capture device is configured to generate a video and/or an image signal from the inside of the … room (1)” 15HERT-0142US-23 83/20US (paragraphs [0017], ]0019]).  [The immersive display structure includes a plurality of display panels that extend parallel along the axis arranged radially about the axis to at least partially enclose a second level different from the level in the immersive display structure ([0017]).  The computing device is to provide a video input to each of the plurality of display panels ([0019]).]  (NOTE: The immersive display structure is equivalent to the “room” and video input to each of the plurality of display panels to “video and/or an image signal.”)
“the local server (11) is configured to process, store, and transmit data, wherein the local server (11) is in data communication with the capture device, the display device, the audio system, the user interface, and/or a remote server” and “distributing the generated virtual conference data to local servers of each conference room according to claim 2 that is in data communication with the remote server” (paragraph [0087]).  [The invention includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface or a web browser through which a user can interact with an implementation of the subject matter described in this specification, or a combination of one or more such back end, middleware, or front end components; the system can be interconnected by any form or medium of digital data communication network, including a local area network ("LAN") and a wide area network ("WAN').] (NOTE: The LAN supports the “local server” and the WAN the “remote server.”)
“transmit the captured data to a remote server” (paragraph [0038]).  [Over the network, the computing device communicates with the display panels of the immersive display structure 105 and in communicating, the computing device sends, transmits, or otherwise provides data.]
“implement the captured data in a virtual environment and transmit to the local server implement the received data by the local server to form the projection of a virtual … room in a local … room” (paragraphs [0004], [0076]; fig. 8, elements 800, 805, 810, 820).  [A dome-based structure is used to create an immersive display for a viewer within the structure, using use high resolution displays, in a virtual reality environment ([0004]).  The computer system or computing device 800 can be used to implement the system  or its components, such as the computing device, the display panels, and the head-mounted display (HMD); the computing system 800 includes at least one bus 805 or other communication component for communicating information and at least one processor 810 or processing circuit coupled to the bus 805 for processing information; the computing system 800 further includes at least one read only memory (ROM) 820 or other static storage device coupled to the bus 805 for storing static information and instructions for the processor 810 ([0076]).  ]  (NOTE: The processor 810 is equivalent to the “local server” since all communications occur internally via the bus, and the virtual reality environment is equivalent to the “virtual environment.”)
Dixon does not teach:
“A conference room (1) for a spatial visual telecommunication and / or conducting virtual conferences for 2-8 users (max. 2 users in each location) seated in 2-4 different locations” as recited in Claim 2 and “A system for a spatial visual telecommunication and / or conducting virtual conferences comprising two or more of conference rooms (1) according to claim 2 and a remote server” as recited in Claim 10
“sound capture device  … audio system.”
“the audio system is configured to capture an audio signal from the inside of the conference room (1) and/ or to output a surround sound audio signal within the conference room (1).”
Bakshi teaches:
“A conference room (1) for a spatial visual telecommunication and / or conducting virtual conferences for 2-8 users (max. 2 users in each location) seated in 2-4 different locations” as recited in Claim 2 and “A system for a spatial visual telecommunication and / or conducting virtual conferences comprising two or more of conference rooms (1) according to claim 2” as recited in Claim 10 (column 10, lines 3-23).  [The portals at locations A and B are immersive portals configured to provide encounters with others and are configured as interconnected amphitheaters providing shared experiences, including shared conference rooms, and applications requiring real-time, live, communications that feel like immersive experiences where all the attendees are in the same space.]  (NOTE: The Bakshi disclosure inherently provides for at least “2-8 users,” but the claimed restriction is rejected as failing to meet the enablement requirement under 35 U.S.C. 112(a), because no system feature in the instant specification provides support for how a maximum number of users “max. 2 users in each location” can be enforced. The disclosed portals and other components are equivalent to the “system” recited in Claim 10.)
“audio capturing device” (column 2, lines 64-66).  [The invention creates an audio-visual communication unit that provides its users with an immersive communication experience as if tl1ey are conversing across each other in the same room.]
“the audio system is configured to capture an audio signal from the inside of the conference room (1) and/ or to output a surround sound audio signal within the conference room (1)” (column 9, lines 24-44).  [The portal structure at locations A and B includes a transmitter/receiver and a capture audio unit at location A  that transmits audio of the user received at location B to allow sharing an immersive experience.]  (NOTE: The immersive experience is equivalent to “a surround sound audio signal.”)
Both Dixon and Bakshi teach systems that provide users with immersive communications capabilities, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dixon disclosure, the inclusion a virtual conference room environment and of audio communications, as taught by Bakshi.  Such inclusion would have increased the ability of the user to experience and enhanced immersive system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 3,
Dixon in view of Bakshi teaches all the limitations of parent Claim 2.
Dixon teaches:
“a projection screen (7) and a support frame, preferably aluminum frame (9) wherein an inner surface of the dome (2) functions as the projection screen (7) wherein the dome (2) has a diameter of ca. 2.5 m and is installed with an angle of ca. 30 degrees” (paragraph [0004]).   [One approach to achieving an immersive display may include using a set of display projectors (e.g., ten or more) each with a wide-angle lens and a set of mirrors (e.g., twenty or more) to project an image onto an interior surface of the structure.]  (NOTE: Since the use of aluminum for the frame and  measurement are indefinite, they are not being examined.)
Regarding Claim 4,
Dixon in view of Bakshi teaches all the limitations of parent Claim 2.
Dixon teaches:
“the visual display device comprises projectors (21), wherein the projectors are (21) configured to project a mapped video and/or an image onto the concave projection screen (7)” (paragraphs [0017], [0011], [0019]).  [The immersive display structure includes a plurality of display panels that extend parallel along the axis arranged radially about the axis to at least partially enclose a second level different from the level in the immersive display structure ([0017]).  The rectangular panels allow for active and passive pixel array drivers to be used, instead of custom pixel mapping ([0011]).  The computing device is to provide a video input to each of the plurality of display panels ([0019]).] 
Regarding Claim 6,
Dixon in view of Bakshi teaches all the limitations of parent Claim 2.
Dixon does not teach:
“video capture device comprises a camera (23), wherein the conference room (1) comprises preferably at least three cameras which are orientated to capture a defined area within the conference room (1) from different viewing angles”
Bakshi teaches:
“video capture device comprises a camera (23), wherein the conference room (1) comprises preferably at least three cameras which are orientated to capture a defined area within the conference room (1) from different viewing angles” (column 13, lines 18-31).  [The portals are constructed to define substantially or fully identical interior structures, which is critical to creating the immersive experience at either end for the attendees; the camera configuration is concealed from view, reducing visibility and the impact on the users, heightening or enhancing the feeling of being in the same room as someone in the other portal; the images collected in each portal structure and transmitted to another portal structure are displayed on a single, large, flat screen, sized sufficiently to display life-size figures of the users, and the cameras are strategically
located with camera lens oriented at predetermined angles, with favorable lighting to accomplish the immersive effect at low cost.]
Both Dixon and Bakshi teach systems that provide users with immersive communications capabilities, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dixon disclosure, the inclusion of multiple cameras oriented at different angles, as taught by Bakshi.  Such inclusion would have increased the accuracy of the visual data presented by immersive system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 7,
Dixon in view of Bakshi teaches all the limitations of parent Claim 2.
Dixon does not teach:
“the audio system comprises at least a microphone and speakers suitable for surround sound, preferably a 5.1 audio system.”
Bakshi teaches:
  “the audio system comprises at least a microphone and speakers suitable for surround sound, preferably a 5.1 audio system” (column 6, lines 7-8; column 9, lines 24-44).  [Each node consists of an inwardly facing speaker and 2 microphones (column 6, lines 7-8).  The portal structure at locations A and B includes a transmitter/receiver and a capture audio unit at location A  that transmits audio of the user received at location B to allow sharing an immersive experience (column 9, lines 24-44).]  (NOTE: The immersive experience is equivalent to “a surround sound audio signal.”  The “a 5.1 audio system” is not being directly examined because it is indefinite for its use of the term “preferably.”  However, it should be noted that Gibson et al. (US 20220303629 A1) teaches “5.1 audio” in paragraph [0132].)
Both Dixon and Bakshi teach systems that provide users with immersive communications capabilities, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dixon disclosure, the inclusion a virtual conference room environment and of audio communications, as taught by Bakshi.  Such inclusion would have increased the ability of the user to experience and enhanced immersive system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 8,
Dixon in view of Bakshi teaches all the limitations of parent Claim 2.
Dixon does not teach:
“the user interface comprises a device selected from the group consisting of tablet computer, laptop (13), smartphone, cell phone and/or desktop computer.”
Bakshi teaches:
“the user interface comprises a device selected from the group consisting of tablet computer, laptop (13), smartphone, cell phone and/or desktop computer” (column 11, lines 21-23).  [The portal modules are configured to be easily transported and for use with a laptop with Internet connectivity, a desktop, or in some iterations, a smartphone.]
Both Dixon and Bakshi teach systems that provide users with immersive communications capabilities, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dixon disclosure, the use a laptop, desktop, or smartphone as an interface, as taught by Bakshi.  Such inclusion would have provided an interface that is easier to acquire in the marketplace, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 11,
Dixon in view of Bakshi teaches all the limitations of parent Claim 10.
Dixon teaches:
“the conference rooms (1) are in data communication with the remote server to generate one virtual conference room” (paragraphs [0038], [0087]).  [Over the network, the computing device remotely communicates with the display panels of the immersive display structure and in communicating, the computing device sends, transmits, or otherwise provides data ([0038]).  The system can be interconnected by any form or medium of digital data communication network, including a wide area network ("WAN') ([0087]).]  (NOTE: The display panels of the immersive display structure are equivalent to the “conference room,” and the “communication with the remote server” occurs over the WAN.)
Regarding Claim 12,
Dixon in view of Bakshi teaches all the limitations of parent Claim 10.
Dixon teaches:
“the remote server is configured to implement the captured video and/or audio data of each conference room (1) in a virtual environment in real time so that a virtual conference is generated” (paragraphs [0004], [0038], [0087]).  [A dome-based structure is used to create an immersive display for a viewer within the structure, using use high resolution displays, in a virtual reality environment ([0004]).  Over the network, the computing device remotely communicates with the display panels of the immersive display structure and in communicating, the computing device sends, transmits, or otherwise provides data ([0038]).  The system can be interconnected by any form or medium of digital data communication network, including a wide area network ("WAN') ([0087]).]  (NOTE: The virtual reality environment is equivalent to the “virtual environment in real time,” the display panels of the immersive display structure are equivalent to the “data of each conference room,” and the “communication with the remote server” occurs over the WAN.  The “captured video and/or audio data” is being interpreted as video data, since the element is indefinite.) 
Regarding Claim 13,
Dixon in view of Bakshi teaches all the limitations of parent Claim 10.
Dixon teaches:
“the remote server is configured to transmit data associated with the virtual conference to each conference room (1) ” (paragraphs [0038], [0087]).  [Over the network, the computing device remotely communicates with the display panels of the immersive display structure and in communicating, the computing device sends, transmits, or otherwise provides data ([0038]).  The system can be interconnected by any form or medium of digital data communication network, including a wide area network ("WAN') ([0087]).]  (NOTE: The display panels of the immersive display structure are equivalent to the “conference room,” and the “communication with the remote server” occurs over the WAN.)18HERT-0142US-23 83/20US 
“wherein the projectors (21) of each conference room (1) are configured to display the virtual environment and/or video data captured in the conference rooms (1) on the projection screen (7) ”  (paragraph [0004]).   [One approach to achieving an immersive display may include using a set of display projectors (e.g., ten or more) each with a wide-angle lens and a set of mirrors (e.g., twenty or more) to project an image onto an interior surface of the structure.]
Dixon does not teach:
“the audio system of each conference room (1) configured to output audio signal captured in the conference rooms.”
Bakshi teaches:
 “the audio system of each conference room (1) configured to output audio signal captured in the conference rooms” (column 2, lines 64-66; column 9, lines 24-44).  [The invention creates an audio-visual communication unit that provides its users with an immersive communication experience as if tl1ey are conversing across each other in the same room (column 2, lines 64-66).  The portal structure at locations A and B includes a transmitter/receiver and a capture audio unit at location A  that transmits audio of the user received at location B to allow sharing an immersive experience (column 9, lines 24-44).]
Both Dixon and Bakshi teach systems that provide users with immersive communications capabilities, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dixon disclosure, the inclusion a virtual conference room environment and of audio communications, as taught by Bakshi.  Such inclusion would have increased the ability of the user to experience and enhanced immersive system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (WO 2022/098466 A1, hereinafter referred to as Dixon) in view of Bakshi (US 10,015,444 B1, hereinafter referred to as Bakshi) and further in view of Mascitelli (WO 2022175825 A1, hereinafter referred to as Mascitelli).
Regarding Claim 5,
Dixon in view of Bakshi teaches all the limitations of parent Claim 2.
Dixon teaches:
“the base (3) is formed as a hollow cylinder and has an inwardly facing side and an outwardly facing side” and “wherein the base (3) is preferably designed as an obliquely cut circular cylinder” (paragraphs [0047], [0048]; fig. 3, elements 105, 320, 320X, 320Q, 320Y).  [The immersive display structure 105 has a set of lattices, such as a set of horizontal lattices 320X, a set of vertical lattices 320Y, and at least one oblique lattice 320Q ([0047]).  The structural elements used for the lattices 320 may include a compression member, such as a column or strut, a rod, such as a cylindrical rod or a tie rod, a support beam, a tie, and other structural elements of the lattices that form a truss structure for the immersive display structure 105 ([0048]).]
Dixon does not teach:
“wherein the inwardly facing side has a chroma key screen (25).”
 “wherein the base has an opening for entering the room (15).”
Mascitelli teaches:
“wherein the inwardly facing side has a chroma key screen (25)” (paragraphs [004], [013]).  [The chroma key technique is often used in television recording or filming to set subjects and objects on virtual backgrounds of two types: backgrounds of previously shot material or backgrounds of material completely processed digitally, with the help of computer graphics ([004]).  The invention aims to support users of streaming teleconferencing systems through the immersiveness of the chroma key system ([013]).]
“wherein the base has an opening for entering the room (15)” (paragraphs [039], [040]).  [The three screens 10, 20 and 30 are generically arranged in a U-shape delimiting three sides of the scene ( [039]).   The second screen 20 has a first extreme portion 21 close to the first extreme 15 of the first screen 10 but spaced from this so as to identify a first opening 23 between the two portions of the two screens 10 and 20 close together that develops vertically ( [040]).]  (NOTE: The  U-shape delimiting three sides of the scene is equivalent to the “room,” and the opening 23 to the “opening for entering.”)
Both Dixon and Mascitelli teach systems that provide users with immersive communications capabilities, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dixon disclosure, the use a chroma key system and a room-like scene with an opening for entering, as taught by Mascitelli.  Such inclusion would have provided a the ability to shoot television and movie videos, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (WO 2022/098466 A1, hereinafter referred to as Dixon) in view of Bakshi (US 10,015,444 B1, hereinafter referred to as Bakshi) and further in view of Fang et al. (US CN 217285100 U, hereinafter referred to as Fang).
Regarding Claim 9,
Dixon in view of Bakshi teaches all the limitations of parent Claim 2.
Dixon does not teach:
“the conference room comprises a table (5) and a chair (17) .”
 “wherein the table (5) is shaped as a quarter circle.”
Bakshi teaches:
“the conference room comprises a table (5) and a chair (17)” (column 16, lines 58-64).  [If three cameras are used to view the inside of a cafe, perhaps, from three different perspectives along one wall, each of those images would show a different part of the cafe from a distinct viewpoint; as a viewer walks past the windows, he or she would see all the visual cues for distance as nearer tables shifted with respect to scenery at the opposite side of the cafe.]  (NOTE: Since the immersive environment is a café, “chairs” are inherently included in the scene, as well as tables.)
Both Dixon and Bakshi teach systems that provide users with immersive communications capabilities, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dixon disclosure, the use a table and chairs, as taught by Bakshi.  Such inclusion would have provided a convenient work surface for conducting the meeting, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Fang teaches:
“wherein the table (5) is shaped as a quarter circle” (page 1, last paragraph - page 2, first paragraph).  [In offices, tables are used for daily work and may be of a quarter circle design.]
Both Dixon, Bakshi, and Fang teach systems that involve office meetings, and those systems are comparable to that of the instant application.  Because the cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Dixon and Bakshi, the use of a quarter circle shaped table, as taught by Fang.  Such inclusion would have provided a convenient work surface, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art references listed on Form PTO-892 and not used in the prior art rejections are also relevant to this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454